DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of species A (fig.1-3 that reads on claim 1-8) in the reply filed on 12/09/2022 is acknowledged.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 Claim 1-8 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Brink (US 5,843,145).
Regarding claim 1, Brink discloses a flexible cold pack (fig.2; a temperature pack 2, see also the annotated figure below), comprising: a cell layer (the layer created by one or more temperature cells 8) comprising a plurality of cells (one or more temperature cells 8 ) being coupled to one another (fig.1 and 2), each cell of the plurality of cells comprising a first liquid (“Each of the "bubbles" or cells 8 has a flexible plastic body containing a liquid 20 which substantially freezes to a solid state when cooled to a suitable temperature (e.g., 30.degree. F.”) associated with a first freezing temperature (col.4, line 38-51)); and a flexible layer (the top and bottom of layer of  gel 6) disposed adjacent to the cell layer such that the flexible layer spans the plurality of cells of the cell layer (fig.2), the flexible layer comprising a second liquid or flexible semi-solid disposed therein (gel or gel like 6), the second liquid or flexible semi- solid being associated with a second freezing temperature that is lower than the first freezing temperature . The freezing temperature of the gel that is disposed in outer casing 4 is different from the freezing temperature of liquid as mentioned in col.4, line 38-51).

    PNG
    media_image1.png
    272
    806
    media_image1.png
    Greyscale

Regarding claim 2, Brink discloses the flexible cold pack of claim 1, wherein when the flexible cold pack is brought to the first freezing temperature (col.4, line 38-51), the first liquid within the plurality of cells of the cell layer freezes into a solid state and the second liquid or flexible semi-solid within the flexible layer remains in a liquid or flexible semi-solid state. 
Regarding claim 3, Brink discloses the flexible cold pack of claim 2, wherein the cells of the plurality of cells of the cell layer are offset (the offset created by web 16 and 18) from one another such that the plurality of the cells of the cell layer forms an at least partially flexible planar arrangement (see annotated figure above). 
Regarding claim 4, Brink discloses the flexible cold pack of claim 3, further comprising an envelope formed from flexible material, wherein the cell layer and the flexible layer are both disposed within the envelope (fig.2; outer casing 4, see annotated figure above). 
Regarding claim 4, Brink discloses the flexible cold pack of claim 3, further comprising an envelope formed from flexible material (col. 3, line 10-20), wherein the cell layer and the flexible layer are both disposed within the envelope (see annotated figure above).
Regarding claim 5, Brink discloses the flexible cold pack of claim 4, wherein space (webs 16, 18) between the cells of the plurality of cells of the cell layer is configured in fluid communication with the flexible layer (fig.2).
Regarding claim 6, Brink discloses the flexible cold pack of claim 4, further comprising a second flexible layer disposed within the envelope adjacent to an opposing side of the cell layer relative to the flexible layer (see annotated figure above).
Regarding claim 7, Brink discloses the flexible cold pack of claim 6, wherein the second flexible layer comprises the second liquid or flexible semi-solid disposed therein (the second flexible layer of gel 6 contains a gel that includes water, propylene glycol and a superabsorbent polymer (col.2, line 20-23).
Regarding claim 8, Brink discloses the flexible cold pack of claim 7, wherein the cell layer comprises one or more conduits configured to allow the second liquid to flow from the flexible layer to the second flexible layer and vice versa.  Referring to the instant application, the one or more conduits are defined by the offsets between cells 104 (see instant specification [0044]). The examiner also would like to note that the current Application admits to cells 104 may comprise a spherical, ellipsoidal, cylindrical, conical, toroidal, pyramidal, polyhedral, polygonal prism, and/or any other regular or irregular shape ([0034 of the instant application). Similar to that structure, Brink teaches temperature pack 2 that includes cells that are connected by offsets (fig.2; web 16). The space between cells 18 are configured to allow the gel or gel like (second liquid) between the first and second flexible layers). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIGIST S DEMIE/Primary Examiner, Art Unit 3794